UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the quarterly period ended October 31, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the transition period from to Commission file number: 000-53313 STRATEGIC AMERICAN OIL CORPORATION (Exact name of registrant as specified in its charter) NEVADA 98-0454144 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 800 Gessner, Suite 200 Houston, Texas77024 (Address of principal executive offices, including zip code) 361-884-7474 (registrant’s principal executive office telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES oNO x As of December 19, 2011, 269,742,986 shares of common stock, $0.001 par value, were outstanding. Table of Contents Part I. Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results Of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II. Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 22 2 Table Of Contents Part I. Financial Information Item 1. Financial Statements 1.Consolidated Balance Sheets (unaudited) 2.Consolidated Statements of Operations and Comprehensive Income (unaudited) 3.Consolidated Statements of Cash Flows (unaudited) 4.Notes to Consolidated Financial Statements (unaudited) 3 Table Of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) October 31, 2011 July 31, 2011 Assets Current assets Cash and cash equivalents $ $ Oil and gas revenues receivable Accounts receivable – related party Available for sale securities - Other receivables, net Other current assets Total current assets Oil and Gas Property, accounted for using the full cost method of accounting Evaluated property, net of accumulated depletion of $738,709 and $567,189, respectively; and accumulated impairment of $373,335 and $373,335, respectively Restricted cash Other assets Property and equipment, net of accumulated depreciation of $17,648 and $11,158, respectively Total Assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable and accrued expenses $ $ Line of credit Notes payable Deferred income tax - Asset retirement obligations – short term Derivative warrant liability Due to related parties Total current liabilities Asset retirement obligations – long term Total liabilities Stockholders’ equity: Common stock, $.001 par; 500,000,000 shares authorized shares; 269,510,400 and 169,770,770 shares issued and outstanding Additional paid in capital Accumulated other comprehensive income - Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Table Of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three months ended October 31, Revenues $ $ Operating expenses Lease operating expense Depreciation, depletion, and amortization Accretion Consulting fees – related party - Acquisition cost – related party - Other general and administrative expense Total operating expenses Loss from operations ) ) Interest expense, net ) ) Gain (loss) on warrant derivative liability ) Gain on sale of available for sale securities - Net loss before income taxes ) ) Income tax provision ) - Net loss $ ) $ ) Other comprehensive income, net of tax: Net unrealized gain from available for sale securities, net of income tax expense of $32,443 in 2011 and $0 in 2010 - Comprehensive loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Table Of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Threemonthsended October 31, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion and amortization Accretion Amortization ofloan origination fees and prepaid interest expense Gain on sale of available for sale securities ) - Warrants amortization – related party - Common stock granted for services and investor relations Share based compensation – amortization of the fair value ofstock options Acquisition cost – related party - (Gain) loss on warrant derivative liability ) Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable – related party Accounts payable and accrued expenses ) ) Other assets ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchases of oil and gas properties ) ) Purchases of property and equipment ) - Proceeds from sale of oil and gas properties - Change in restricted cash - Purchase of available for sale securities ) - Proceeds from sale of available for sale securities - Net cash provided by investment activities Cash Flows From Financing Activities Proceeds from sales of common stock - Payments on notes payable ) ) Payments on notes payable – related party ) - Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 Table Of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) Threemonthsended October 31, Supplemental Disclosures: Interest paid in cash $ $
